                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Trevon Hopkins,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:20-cv-00644-MR
                                      )
                 vs.                  )
                                      )
            FNU Mcall,                )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2021 Order.

                                               March 25, 2021




         Case 3:20-cv-00644-MR Document 14 Filed 03/25/21 Page 1 of 1
